     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 1 of 11 Page ID #:73



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2    MANNING LAW, APC
      20062 SW Birch St., Suite 200
 3    Newport Beach, CA 92660
 4    Office: (949) 200-8755
      DisabilityRights@manninglawoffice.com
 5

 6    Attorneys for Plaintiff
 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                                CENTRAL DISTRICT OF CALIFORNIA
11

12
       ANTHONY BOUYER, an                          Case No.: 2:20-cv-10140-DSF-PVC
13

14     individual,                                 JOINT RULE 26(f) REPORT
15                   Plaintiff,
                                                   Date: January 11, 2021
16     v.                                          Time: 11:00 a.m.
17     JR7 WORLDWIDE INC., a
                                                   Hon. Dale S. Fischer
       California corporation; ZAHERALI
18
       E. SAYANI, an individual;
19     KHERUN SAYANI, an individual;
       and DOES 1-10, inclusive,
20
21
                                     Defendants.

22

23          NOW COME Plaintiff ANTHONY BOUYER (“Plaintiff”) and Defendants
24    ZAHERALI E. SAYANI, an individual; KHERUN SAYANI, an individual
25    (“collectively referred to as “Defendants” or the “Sayani Defendants” –
26    “Defendants” in this report shall not be deemed to include JR7 Worldwide, Inc.,
27    which undersigned counsel for the Sayani Defendants does not represent and which
28
                                                    1
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 2 of 11 Page ID #:74



 1
      has not appeared in the action), by and through the undersigned counsel and hereby
 2
      respectfully submit the instant Joint Rule 26(f) Scheduling Report.
 3
      A.    Statements Of The Case
 4
            Plaintiff: Plaintiff is an adult California resident. Plaintiff is substantially
 5
      limited in performing one or more major life activities because he is paraplegic,
 6
      including, but not limited to: walking, standing, moving about, sitting and driving.
 7
      As a result of these substantial limitations, Plaintiff requires the use of leg braces for
 8
      mobility stability, a walker or wheelchair for mobility, and hand control devices to
 9
      drive his motor vehicle. With such disabilities, Plaintiff qualifies as a member of a
10
      protected class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as
11
      amended by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the
12
      regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the
13
      time of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
14
      Plaintiff suffered from a “qualified disability” under the ADA, including those set
15
      forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking
16
      Placard.
17
            Plaintiff personally visited Defendants’ Property on one occasion but was
18
      denied full and equal access and full and equal enjoyment of the facilities, services,
19
      goods, and amenities within Defendants’ facility, even though he would be classified
20
      as a “bona fide patron.” Defendants own the property located at 26081 Bouquet
21
      Canyon Road, Santa Clarita, CA 91350 (hereinafter "Property") where the subject
22
      business Genesis 1 Auto Concepts (the "Business") is located. It is alleged that
23
      Defendants are liable to Plaintiff for the alleged ADA violations. The Business is a
24
      facility open to the public, a place of public accommodation, and a business
25
      establishment. Plaintiff encountered an accessible parking area whose slope exceeds
26
      ADAAG specifications (Section 502.4).
27
            Plaintiff alleges that Defendants violated Plaintiff’s rights under the ADA and
28                                                 2
                                         JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 3 of 11 Page ID #:75



 1
      the Unruh Civil Rights Act (Unruh Act). In addition to injunctive relief, Plaintiff
 2
      seeks an award of damages of not less than $4,000 per violation as well as
 3
      deterrence damages arising out of Plaintiff’s visit to the Property and Business on or
 4
      about October 17, 2020 and for reasonable attorneys’ fees litigation expenses, and
 5
      costs of suit, pursuant to California Civil Code § 52.
 6
             Defendants:
 7
             Plaintiff Anthony Bouyer is a serial litigant who invests what appears to be a
 8
      significant amount of time allegedly visiting businesses, purportedly encountering
 9
      barriers to access for persons with disabilities, and serving as the plaintiff in ensuing
10
      civil litigation. Represented by the same lawyers, Mr. Bouyer has filed no fewer
11
      than 446 cases in this district, including this matter, from December 31, 2019 to
12
      November 25, 2020 (and many more since), an average of more than 40 cases filed
13
      per month. An examination of a representative sample of the complaints in these
14
      cases reveals that they are virtually identical other than the names and addresses of
15
      the Defendants(s) and the date of Mr. Bouyer’s supposed visits to the various
16
      premises, which are, conspicuously, never described in any detail. Notably, Mr.
17
      Bouyer and his captive law firm never seem to send a cease-and-desist letter to any
18
      Defendants as a first step, a strategy that would advance the causes of disability
19
      advocacy and the removal of barriers to access but also carry the “drawback” of not
20
      generating a revenue stream of attorney fees. Instead, they file suit without any
21
      advance notice whatsoever, and always in federal court to avoid California’s
22
      legislation and rules designed to address and curb the abuses of serial Unruh Act
23
      litigants.
24
             Against this backdrop – while hurting the cause of legitimate disability
25
      advocacy everywhere through sharp practice and abusive and vexatious litigation –
26
      Mr. Bouyer and his adopted law firm continue their unyielding consumption of this
27
      Court’s resources with the instant Complaint.
28                                                3
                                         JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 4 of 11 Page ID #:76



 1
            Meanwhile, the Sayani Defendants, a small business, have remediated the
 2
      access barrier identified in Plaintiff’s factually sparse complaint. Were this case
 3
      truly about disability rights, it would end here. But it isn’t, and it won’t.
 4
      B.    Subject Matter Jurisdiction
 5
            Plaintiff: This Court has subject matter jurisdiction over this action pursuant
 6
      to 28 U.S.C. § 1331 and 42 U.S.C. § 12181 as Plaintiff’s claims arise under Title III
 7
      of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332. The Court may
 8
      exercise supplemental jurisdiction over Plaintiff’s related state law claims pursuant
 9
      to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so related to Plaintiff’s
10
      federal ADA claims, they form part of the same case or controversy under Article III
11
      of the United States Constitution.
12
            Defendants:
13
            Defendants note that federal jurisdiction exists as long as there is an issue
14
      under the ADA, which there no longer is because the Sayani Defendants have
15
      remediated the only barrier to access described in the Complaint. Accordingly,
16
      Defendants ask the Court via Order to Show Cause (or in the alternative, Defendants
17
      will so move the Court) to decline to exercise supplemental jurisdiction over
18
      Plaintiff’s state law Unruh Act claim, which predominates over his federal law claim
19
      under the Americans with Disabilities Act of 1990 (“ADA”).
20
21
      C.    Legal Issues
22
            Plaintiff: The principal legal issues are: (1) whether the Defendants are
23
      responsible under the law to remove/ remediate barriers; (2) whether the Plaintiff has
24
      standing to seek either damages or injunctive relief; (3) whether Plaintiff was denied
25
      equal access to the facility and; (4) the nature and extent of Plaintiff’s damages.
26
            Defendants:
27
            The Sayani Defendants have already remediated all barriers named in the
28                                                4
                                         JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 5 of 11 Page ID #:77



 1
      Complaint. Plaintiff has no damages. Additionally, Defendants do not believe that
 2
      Plaintiff has any intention to return to the Business, unless he stops serving as the
 3
      straw plaintiff for new complaints brought by his preferred law firm, as it is doubtful
 4
      that he or anyone would have enough time in the day or enough resources or needs
 5
      to visit the almost 450 businesses Plaintiff claims to have visited since December 31,
 6
      2019 again, while also continuing to hunt fresh targets.
 7
            Moreover, Plaintiff has not pleaded that he attempted to patronize the
 8
      Business again but was prevented or reasonably dissuaded. Filardi v. Starbucks #
 9
      8709, No. 5:18-CV-00404-ODW-SP, 2018 WL 3303316, at *4 (C.D. Cal. July 5,
10
      2018).
11
            Additionally, Plaintiff lacks standing and Plaintiff has failed to describe his
12
      alleged injuries or link them in any way to alleged barriers to access.
13
      D.    Parties, Evidence, Etc.
14
            Plaintiff: The Parties include Plaintiff and Defendants. Plaintiff does not
15
      expect any additional parties to be added at this time. Expected witnesses include
16
      Plaintiff, Plaintiff’s expert regarding the alleged barriers at the Subject Property, the
17
      person(s) most knowledgeable for Defendants regarding its design, maintenance,
18
      and accessibility of the Property, and the Parties’ respective experts. Expected key
19
      documents/evidence include an expert led site inspection, which will result in a
20
      report, to identify each barrier that would affect Plaintiff’s type of disability.
21
            Defendants:
22
            The Sayani Defendants intend to call as witnesses both Sayani Defendants, the
23
      person most knowledgeable of non-responding defendant JR7 Worldwide, Inc., and
24
      Plaintiff as well as anyone who can testify as to the nature of Plaintiff’s
25
      compensation for his activities. No additional parties are anticipated. As there is no
26
      issue of barriers to access, experts are unneeded.
27
      E.    Damages
28                                                 5
                                         JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 6 of 11 Page ID #:78



 1
            Plaintiff: Plaintiff seeks a preliminary and permanent injunction enjoining
 2
      Defendants from further violations of the ADA, 42 U.S.C. § 12181 et seq., and
 3
      UCRA, Civil Code § 51 et seq. with respect to its operation of the Business and the
 4
      Property; an award of statutory damages of not less than $4,000 per violation
 5
      pursuant to § 52(a) of the California Civil Code; and an additional award of
 6
      $4,000.00 as deterrence damages for each violation pursuant to Johnson v. Guedoir,
 7
      218 F. Supp. 3d 1096; 2016 U.S. Dist. LEXIS 150740 (USDC Cal, E.D. 2016).
 8
            Plaintiff claims that he is entitled to the minimum statutory damages for his
 9
      encounters and deterrence of not less than $8,000.00.
10
            Defendants:
11
            Defendants contest all damages by Plaintiff and seek legal fees for vexatious
12
      and frivolous litigation.
13

14
      F.    Insurance
15
            Plaintiff: Plaintiff is unaware of insurance coverage applicable to this action.
16
            Defendants:
17
            Defendants state that they have no insurance coverage applicable to this
18
      action.
19
      G.    Motions
20
            Plaintiff: Plaintiff intends to conduct an expert led site inspection to identify
21
      each barrier that would affect his type of disability and, then if applicable, amend the
22
      complaint to ensure that the ADA claim reflects his intention to have all unlawful
23
      barriers removed or remediated. This is the two-step process permitted and required
24
      by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier
25
      1Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).
26
            Defendants:
27
            Defendants will first move the Court via an Order to Show Cause seeking
28                                               6
                                        JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 7 of 11 Page ID #:79



 1
      dismissal of this action because the ADA-related violations have been remedied by
 2
      Defendants and the Court should decline to exercise supplemental jurisdiction over
 3
      the remaining state law claims, which predominate over Plaintiff’s federal law claim.
 4
      Alternatively, Defendants will file a motion for summary judgment seeking the
 5
      same, together with a request that Plaintiff either meet the heightened pleading
 6
      requirements of Cal. Code Civ. Proc. § 425.50, which were enacted “in an attempt to
 7
      deter baseless claims and vexatious litigation,” Perri v. Thrifty PayLess, No. CV 19-
 8
      07829-CJC(SKx), 2019 WL 7882068, at *2 (C.D. Cal. Oct. 8, 2019), or be declared
 9
      a serial or vexatious litigant.
10
      H.     Manual for Complex Litigation
11
             The Parties do not believe this case is complex or requires references to the
12
      procedures set forth in the Manual on Complex Litigation.
13
      I.     Status of Discovery
14
             The Parties have not initiated or completed any formal discovery.
15
      J.     Discovery Plan
16
             The Parties will exchange initial disclosures no later than January 8, 2021.
17
             Plaintiff: Plaintiff believes that phasing of discovery is unnecessary. Plaintiff
18
      intends to conduct discovery on the following topics via written discovery and
19
      deposition(s) of Defendants’ person most knowledgeable pursuant to FRCP
20
      30(b)(6):
21
            1. Defendants’ operation of Property and Business;
22
            2. Defendants’ ownership of the Property and Business;
23
            3. The accessibility of the Property and Business;
24
            4. Defendants’ policy regarding accessibility of the Property and Business.
25
             To this end, Plaintiff will serve written Requests for Admission,
26
      Interrogatories and Document Requests upon Defendants. Plaintiff also anticipates
27
      taking the deposition of Defendants’ person most knowledgeable as well as the
28                                                7
                                         JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 8 of 11 Page ID #:80



 1
      deposition of other potential witnesses.
 2
           Defendants:
 3
           Sayani Defendants will take Plaintiff’s deposition as soon as possible (and has
 4
      already requested dates) and by no later than February 15, 2021 to establish the
 5
      defenses noted above, assuming that the Court does not first decline to exercise
 6
      jurisdiction over Plaintiff’s state law claims and dismiss them given Sayani
 7
      Defendants’ complete compliance with the ADA.
 8
           Sayani Defendants do not anticipate taking any other depositions at this time.
 9
           Sayani Defendants anticipate propounding, on an immediate basis, detailed
10
      requests for production of documents seeking evidence that Plaintiff is a serial
11
      litigant and that Plaintiff has not, in fact, visited the subject property, and that
12
      Plaintiff has no intention to return to it.
13
           Sayani Defendants do not request any changes in Rule 26(a) disclosures, do not
14
      request any changes in limitations on discovery, and do not request phased
15
      discovery.
16
      K.      Discovery Cut-Off
17
              Plaintiff: June 15, 2021
18

19
              Defendants: June 15, 2021
20
21
      L.      Expert Discovery
22
              Plaintiff:
23
              Initial:      May 11, 2021
24
              Rebuttal:     May 25, 2021
25
              Cutoff:       June 15, 2021
26
27
              Defendants:
28                                                  8
                                            JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 9 of 11 Page ID #:81



 1
             Initial:      May 11, 2021
 2
             Rebuttal:     May 25, 2021
 3
             Cutoff:       June 15, 2021
 4

 5
      M.     Dispositive Motions
 6
             Plaintiff: Plaintiff anticipates filing a motion for summary judgment, or, in the
 7
      alternative, a motion for partial summary judgment under the ADA and the Unruh
 8
      Civil Rights Act. The issues in this case stem from a question of whether the
 9
      accessibility barriers on the Property violate the ADA and Unruh Civil Rights Act.
10
      A determination of these issues will depend on inquiries of (1) whether Defendants
11
      are responsible under the law to remove/remediate the barriers; (2) whether the
12
      Plaintiff has standing to seek either damages and/or injunctive relief; and (3) the
13
      nature and extent of damages.
14
             Defendants:
15
             Defendants will first move the Court via an Order to Show Cause seeking
16
      dismissal of this action because the ADA-related violations have been remedied by
17
      Defendants and the Court should decline to exercise supplemental jurisdiction over
18
      the remaining state law claims, which predominate over Plaintiff’s federal law claim.
19
             Alternatively, Defendants will file a motion for summary judgment seeking
20
      the same, together with a request that Plaintiff either meet the heightened pleading
21
      requirements of Cal. Code Civ. Proc. § 425.50, which were enacted “in an attempt to
22
      deter baseless claims and vexatious litigation,” Perri v. Thrifty PayLess, No. CV 19-
23
      07829-CJC(SKx), 2019 WL 7882068, at *2 (C.D. Cal. Oct. 8, 2019), or be declared
24
      a serial or vexatious litigant.
25
      N.     Settlement/Alternative Dispute Resolution (ADR)
26
             Plaintiff: In the event that this matter is not expeditiously resolved, the
27
      Plaintiff selects ADR Procedure No. 2 as the settlement mechanism under Local
28                                                9
                                           JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 10 of 11 Page ID #:82



 1
       Rule 16-15.4. ADR Procedure No. 2 states, “[t]he parties shall appear before a
 2
       neutral selected from the Court’s Mediation Panel.”
 3
             Defendants:
 4
             Defendants are willing to participate in outside ADR with a private neutral
 5
       and select that option and only that option.
 6
       O.    Trial Estimate
 7
             Plaintiff: Plaintiff estimates approximately 4-6 days for trial. Plaintiff prefers
 8
       a bench trial. Plaintiff estimates calling three witnesses.
 9
             Defendants:
10
             Defendants have requested a jury trial and estimate that it will take 1-2
11
       days. The Sayani Defendants estimate that they will present four witnesses.
12
       Notably, Defendant JR7 Worldwide, Inc. has not appeared at this time and is not a
13
       participant in this report, so its participation, if any, could lengthen this time frame
14
       and result in the presentation of additional witnesses.
15
       P.    Trial Counsel
16
             Plaintiff: Trial counsel for Plaintiff shall be Joseph R. Manning, Craig G.
17
       Cote and Osman M. Taher of Manning Law, APC.
18
             Defendants: Lead trial counsel for the Sayani Defendants will be Matthew J.
19
       Norris of Norris Law Group, P.C.
20
       Q.    Independent Expert or Master
21
             The Parties do not anticipate the need for an Independent Expert or Master.
22
       R.    Timetable
23
             Timetable is attached as Exhibit A.
24
       S.    Other Issues
25
             None at this time.
26
27

28                                                 10
                                          JOINT 26F REPORT
     Case 2:20-cv-10140-DSF-PVC Document 20 Filed 12/23/20 Page 11 of 11 Page ID #:83



 1
       Dated: _December 23, 2020_           MANNING LAW, APC
 2

 3                                      By: /s/ Joseph R. Manning Jr.
 4                                         Joseph R. Manning Jr., Esq.
                                           Osman M. Taher, Esq.
 5                                         Attorneys for Plaintiff
 6

 7

 8     Dated: December 23, 2020           NORRIS LAW GROUP, P.C.
 9
                                        By: /s/ Matthew James Norris
10                                          Mathew James Norris, Esq.
11                                          Attorneys for Defendants Zaherali E. Sayani
                                            and Kherun Sayani
12

13

14

15

16

17
                      Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
18
               Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
19     attest that all signatories listed, and on whose behalf the filing is submitted, concur
20     in the filing’s content and have authorized the filing.
21

22     Dated: December 23, 2020_            MANNING LAW, APC
23

24                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
25                                         Osman M. Taher, Esq.
26                                         Attorneys for Plaintiff

27

28                                                11
                                          JOINT 26F REPORT
